Title: To Benjamin Franklin from Bon-Joseph Dacier et al., 6 June 1783
From: Dacier, Joseph Bon, baron
To: Franklin, Benjamin


          
            Le Vendredi 6 juin 1783.
          
          M. M. Dacier, Le Roi, Désormeaux et Dusaulx sont venus, en qualité de
            Députés de l’Académie des inscriptions et Belles-Lettres, pour remercier Monsieur Frankelin de la Médaille
            dont il a gratifié la Compagnie:
            Médaille où l’on regrette de ne point voir le nom du premier et véritable Auteur de la
            plus grande, de la plus belle révolution des tems modernes; mais qui n’en rappelera pas
            moins ce nom glorieux à la posterité la plus reculée.
         
          Addressed: Pour son Excellence /
            Monsieur Franckelin, / Ministre plénipotentiaire / des Etats-unis de / L’Amérique
        